Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      DETAILED ACTION    
 Claims 2, 4-9, 11-12, 14-19 and 21 are allowed. 
 	Claims 1, 3, 10, 13, and 20 have been canceled. 
This action/allowance is in response to Applicant's claim amendments and remarks filed on 06/24/2021.


     				 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claim 2, prior art Wu (2016/0323772) para [0005] Long-term evolution ( LTE)/Wireless Local Area Network ( WLAN) aggregation can be used and A user equipment (UE) provides a buffer status report (BSR) indicating an amount of buffered data available for transmission to the eNB. HIMAYAT et al. (2016/0119939) [0036] the UE send out a buffer status report (BSR) to the eNB for the link aggregation function. Sundararajan (2014/0329526) para [0059] LTE-WLAN base station network equipment using an aggregation of an LTE carrier and a WLAN carrier. 

Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “a buffer status report (BSR) generated by 

Therefore, claim 2 is allowable over the prior art of record. The same reasoning applies to claims 7, 9, 12, 17 and 19 mutatis mutandis. Accordingly, claims 2-3, 7-9, and 13-18 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAHMIDA S CHOWDHURY/           Examiner, Art Unit 2471